Exhibit 10.3

 

AECOM

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

FOR NON-EMPLOYEE DIRECTORS

 

These Standard Terms and Conditions apply to any Award of restricted stock units
granted to a non-employee director of AECOM, a Delaware corporation (the
“Company”) on or after [   ], 2016, under the AECOM 2016 Stock Incentive Plan,
as may be amended from time to time (the “Plan”), which are evidenced by a Term
Sheet or an action of the Administrator that specifically refers to these
Standard Terms and Conditions.

 

1.             TERMS OF RESTRICTED STOCK UNITS

 

The Company has granted to the Participant named in the term sheet provided to
said Participant herewith, otherwise provided electronically or included on the
stock administrator’s online grant summary page (the “Term Sheet”) an award of a
number of restricted stock units (the “Award”) specified in the Term Sheet. 
Each restricted stock unit represents the right to receive one share of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), together
with cash in an amount equivalent to dividends paid or made by the Company with
respect to such share of Common Stock (a “Dividend Equivalent”) upon the terms
and subject to the conditions set forth in the Term Sheet, these Standard Terms
and Conditions, and the Plan, each as amended from time to time.  For purposes
of these Standard Terms and Conditions and the Term Sheet, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.

 

2.             VESTING OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet; provided that (except as set forth in Section 5 below) the
Participant does not experience a termination of service (as defined below). 
Each date on which restricted stock units subject to the Award vest is referred
to herein as a “Vesting Date.”  Notwithstanding anything herein or in the Term
Sheet to the contrary, if a Vesting Date is not a business day, the applicable
portion of the Award shall vest on the prior business day.  Restricted stock
units granted under the Award that have vested and are no longer subject to
forfeiture are referred to herein as “Vested Units.”  Restricted stock units
granted under the Award that are not vested and remain subject to forfeiture are
referred to herein as “Unvested Units.”  Dividend Equivalents shall accrue and
remain unvested with respect to Unvested Units and shall vest, if at all, at the
same time or times as the Unvested Units to which the Dividend Equivalents
relate.  Dividend Equivalents shall not accrue interest.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in connection with any
Transaction, Section 12 of the Plan shall apply to the Award, except as
otherwise provided in any individual agreement between the Participant and the
Company in effect at the time of the Transaction or any Company benefit plan or
written policy in effect and applicable to the Participant at the time of such
Transaction.

 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Each Vested Unit will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 12 of the Plan) to the Participant or, in
the event of the Participant’s death, to the Participant’s estate, heir or
beneficiary, promptly following the applicable Vesting Date (but in no event
later than 75 days following the Vesting Date); provided that the Participant
has completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the shares of Common Stock.  The issuance of the shares of Common Stock
hereunder may be affected by the issuance of a stock certificate, recording
shares on the stock records of the Company or by crediting shares in an account
established on the Participant’s behalf with a brokerage firm or other
custodian, in each case as determined by the Company.  Fractional shares will
not be issued pursuant to the Award.

 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address
administrative matters (which delay shall in no event extend beyond 75 days
following the Vesting Date).

 

Dividend Equivalents shall be settled in cash at the same time, and upon the
same conditions, if applicable, as the Vested Units to which they relate.

 

4.             RIGHTS AS STOCKHOLDER

 

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. With the exception of Dividend
Equivalents (which shall be settled, if at all, in the form of cash), pursuant
to the terms hereof, the Participant will not be entitled to any privileges of
ownership of the shares of Common Stock (including, without limitation, any
voting rights) underlying Vested Units and/or Unvested Units unless and until
shares of Common Stock are actually delivered to the Participant hereunder.

 

2

--------------------------------------------------------------------------------


 

5.             TERMINATION OF SERVICE

 

Upon the date of the Participant’s termination of service for any reason, except
as provided in this Section 5 or in any individual agreement between the
Participant and the Company in effect at the time of termination of service, all
Unvested Units shall be forfeited by the Participant and cancelled and
surrendered to the Company without payment of any consideration to the
Participant.  Dividend Equivalents shall be subject to the same treatment upon
the Participant’s termination of service as the Vested Units or Unvested Units
to which they relate. For purposes of the Award, “termination of service” means
ceasing to serve as a non-employee director of the Company, except that service
as a full-time employee of the Company and its Subsidiaries shall constitute
continued service with respect to the Award.

 

A.                                    Upon the date of a termination of service
as a result of the death of the Participant, subject to any individual agreement
between the Participant and the Company in effect at the time of termination of
service, the Award will vest in full and the Vested Units will be paid to the
Participant’s estate, heir or beneficiary.

 

B.                                    Upon termination of service as a result of
the Total and Permanent Disablement of any Participant, subject to any
individual agreement between the Participant and the Company in effect at the
time of termination of service, the Award will vest in full.

 

C.                                    Upon termination of service for Cause, all
Vested Units and Unvested Units shall be forfeited by the Participant and
cancelled and surrendered to the Company without payment of any consideration to
the Participant.

 

6.             CONDITIONS AND RESTRICTIONS ON SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation
(a) restrictions under an insider trading policy or pursuant to applicable law,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (c) restrictions in connection with any underwritten public
offering by the Company of the Company’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933, (d) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (e) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company

 

3

--------------------------------------------------------------------------------


 

for a period of six (6) months following the date on which the Participant
acquired such Shares pursuant to the Award.

 

7.             NON-TRANSFERABILITY OF AWARD

 

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution.  The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 7.

 

8.             THE PLAN AND OTHER AGREEMENTS

 

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls.

 

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

 

9.             LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

 

10.          NOT A CONTRACT FOR EMPLOYMENT

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s service at any
time for any reason.

 

11.          SECTION 409A

 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify as a
“short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable

 

4

--------------------------------------------------------------------------------


 

pursuant to the Plan or these Standard Terms and Conditions, including any
taxes, penalties or interest imposed under Section 409A of the Code.

 

12.          CLAWBACK POLICY

 

The Participant hereby acknowledges and agrees that the Participant and the
award evidenced by this Agreement are subject to the Company’s Clawback Policy
as amended from time to time.  To the extent the Participant is subject to the
Policy, the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement.

 

13.          NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

If to the Company to:

 

AECOM

515 South Flower Street, Suite 1050

Los Angeles, CA 90071-2201

Attention: Compensation Department

 

If to the Participant, to the address set forth below the Participant’s
signature on the Term Sheet.

 

14.          SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

15.          HEADINGS

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

16.          FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

5

--------------------------------------------------------------------------------


 

17.          BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

18.          DISPUTES

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

 

19.          ELECTRONIC DELIVERY

 

The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an online or electronic system established and maintained by the Company
or another third party designated by the Company, and such consent shall remain
in effect throughout the Participant’s term of service with the Company and
thereafter until withdrawn in writing by the Participant.

 

6

--------------------------------------------------------------------------------